       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                        21/09/2020
         Case 3:21-cv-01103       08:59:14
                                   08:59:14
                              Document  1-1 pm
                                             pm Entrada
                                                 Entrada
                                              Filed      Núm.
                                                         Núm.Page
                                                    03/05/21  3Página
                                                               Página
                                                                  1 of1139
                                                                         de
                                                                         de39
                                                                            39




               ESTADO LIBRE ASOCIADO DE PUERTO RICO
                  TRIBUNAL DE PRIMERA INSTANCIA
                   SALA DE SUPERIOR DE SAN JUAN


Ana Elena Roig Cardenales, Ana Martínez
Vázquez, Ángel Tellado, Brenda Liz                 ACCIÓN CIVIL NÚM.:
Martínez, Carmen Morgado Ortiz, Carmen               SJ2020CV04933
Plaza, Efraín Figueroa Báez, Germán
Delgado Lugo, Gloria Torres Meléndez, Iria
Alvarado Collazo, José Luis Matos              PRODUCTO DEFECTUOSO
González, Lourdes Rivera González, Lynda
Colón López, Miriam I Vélez Ocasio, Nilda
J Acosta Montalvo, Víctor D. Pérez
Vázquez, Wilfredo Casiano, Yolanda
Claudio, Yadira Delgado, Ana B Castro
Rodríguez, María Castro Rodríguez, María
de los Ángeles Vega Oliveras.

    Demandantes
                    v.


Boehringer Ingelheim Pharmaceuticals,
Inc.; Boehringer Ingelheim Corporation;
Boehringer Ingelheim USA Corporation;
GlaxoSmithKline Puerto Rico, Inc.;
GlaxoSmithKline LLC; GlaxoSmithKline
(America) Inc.; Pfizer Pharmaceuticals
LLC; Pfizer Inc.; Sanofi-Aventis Puerto
Rico Inc.; Sanofi-Aventis U.S. LLC; Sanofi
US      Services     Inc.;    Amerisource
Corporation;           AmerisourceBergen
Corporation; Cardinal Health P.R. 120,
Inc.; Cardinal Health P.R. 218, Inc.;
Cardinal Health P.R. 436, Inc.; Cardinal
Health P.R. 220, LLC; McKesson
Corporation; Puerto Rico CVS Pharmacy,
L.L.C.; Walgreen of Puerto Rico, Inc.;
Drogueria Betances LLC; Farmacias
Caribe, Inc.; Farmacia Cristina LMDM
LLC; Farmacia Marilyn; Farmacia El
Tuque;     Farmacia    Baldorioty,    Inc.;
Corporacion Flores Rivera; Super Farmacia
Nelia, Inc.; Wal-Mart Puerto Rico, Inc.;
Fulanos de Tal 1 -100.


    Demandados


                     PRIMERA DEMANDA ENMENDADA
         SJ2020CV04933
         SJ2020CV04933   21/09/2020
                          21/09/2020
           Case 3:21-cv-01103       08:59:14
                                     08:59:14
                                Document  1-1 pm
                                               pm Entrada
                                                   Entrada
                                                Filed      Núm.
                                                           Núm.Page
                                                      03/05/21  3Página
                                                                 Página
                                                                    2 of2239
                                                                           de
                                                                           de39
                                                                              39




     AL HONORABLE TRIBUNAL:

       COMPARECE, Ana Elena Roig Cardenales, Ana Martínez Vázquez, Ángel

     Tellado, Brenda Liz Martínez, Carmen Morgado Ortiz, Carmen Plaza, Efraín

     Figueroa Báez, Germán Delgado Lugo, Gloria Torres Meléndez, Iria Alvarado

     Collazo, José Luis Matos González, Lourdes Rivera González, Lynda Colón

     López, Miriam I Vélez Ocasio, Nilda J Acosta Montalvo, Víctor D. Pérez

     Vázquez, Wilfredo Casiano, Yolanda Claudio, Yadira Delgado, Ana B Castro

     Rodríguez, María Castro Rodríguez, María de los Ángeles Vega Oliveras,

     representados por la representación legal que suscribe, y muy respetuosamente

     ALEGAN y SOLICITAN:

                                    INTRODUCCIÓN

1.      La Administración de Alimentos y Medicamentos de los EE.UU. (FDA, por

        sus siglas en inglés) anunció el 1 de abril de 2020 que estaría solicitando a los

        fabricantes que retiren del mercado inmediatamente todos los medicamentos

        recetados y de venta libre ("over-the-counter") hechos a base de ranitidina,

        también conocida popularmente en Puerto Rico por su nombre anglosajón,

        ranitidine. Esta fue la más reciente y más drástica medida que tomaron las

        autoridades federales como parte de la investigación en curso que gira en torno

        a una impureza conocida como N-nitrosodimetilamina (NDMA, por sus siglas

        en inglés) en medicamentos hechos a base de ranitidina (también comúnmente

        conocidos en Puerto Rico por la marca "Zantac" o el nombre de su genérico

        en inglés, "Ranitidine"). La NDMA es un conocido cancerígeno humano, es

        decir, una sustancia que puede causar cáncer. La FDA ha determinado que la

        impureza en estos productos hechos a base de ranitidina aumenta con el

        tiempo y cuando se almacena a temperaturas superiores a la temperatura

        ambiente, y puede resultar en la exposición de los consumidores a niveles

                                                                                       2
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                       21/09/2020
        Case 3:21-cv-01103       08:59:14
                                  08:59:14
                             Document  1-1 pm
                                            pm Entrada
                                                Entrada
                                             Filed      Núm.
                                                        Núm.Page
                                                   03/05/21  3Página
                                                              Página
                                                                 3 of3339
                                                                        de
                                                                        de39
                                                                           39




     inaceptables de esta impureza. Estos hallazgos son particularmente relevantes

     en Puerto Rico, ya que la temperatura tiende a ser mucho elevada que lo que

     de ordinario se considerara temperatura ambiente. Como resultado de la

     determinación de la FDA del 1 de abril de 2020, los productos hechos a base

     de ranitidina ya no pueden ser vendidos ni adquiridos legalmente en Puerto

     Rico.

2.   Durante el verano de 2019, la FDA reconoció de pruebas por parte de

     laboratorios independientes que encontraron NDMA en la ranitidina. Bajos

     niveles de NDMA son ingeridos comúnmente en la dieta; por ejemplo, la

     NDMA está presente en alimentos y el agua. No se espera que estos bajos

     niveles den lugar a un aumento en el riesgo de cáncer. Sin embargo, niveles

     de exposición continuos más altos pueden aumentar el riesgo de cáncer en

     humanos. Inicialmente, para verano de 2019, la FDA no tenía suficiente

     evidencia científica para recomendarles a los consumidores que continuaran

     tomando o que dejaran de tomar los medicamentos hechos a base de

     ranitidina, pero se continuó con la investigación y alertó al público el 13 de

     septiembre de 2019 de los posibles riesgos y a que considerara tratamientos

     de venta libre o recetados alternativos.   Posteriormente, nuevas pruebas y

     análisis realizados por la FDA, impulsados por los laboratorios de terceras

     partes, confirmaron que los niveles de ranitidina aumentan incluso bajo

     condiciones de almacenaje normales, y se encontró que los niveles de la

     NDMA aumentan considerablemente en las muestras que se almacenan a

     temperaturas superiores, incluyendo las temperaturas a las que el producto

     puede ser expuesto durante su distribución y manejo de los consumidores. Las

     pruebas también mostraron que a medida que el producto a base de ranitidina

     envejece, o que el periodo de tiempo desde que fue fabricado se alarga, más

     alto es el nivel de la NDMA. Estas condiciones pueden elevar el nivel de la

                                                                                  3
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                       21/09/2020
        Case 3:21-cv-01103       08:59:14
                                  08:59:14
                             Document  1-1 pm
                                            pm Entrada
                                                Entrada
                                             Filed      Núm.
                                                        Núm.Page
                                                   03/05/21  3Página
                                                              Página
                                                                 4 of4439
                                                                        de
                                                                        de39
                                                                           39




     NDMA en el producto hecho a base de ranitidina sobre el nivel de ingesta

     diaria aceptable.

3.   La FDA envió cartas a todos los fabricantes de productos hechos a base de

     ranitidina solicitando que retiraran sus productos del mercado. La FDA

     también alertó a los consumidores que toman productos hechos a base de

     ranitidina over the counter a que dejen de tomar las tabletas o líquido que

     tuviesen en la casa, los desechen de forma adecuada y que no los compren

     más. Se recomendó también que los pacientes que toman productos hechos a

     base de ranitidina recetados deben hablar con su profesional de atención

     médica sobre otras opciones de tratamiento antes de dejar de tomar el

     medicamento, ya que hay varios medicamentos aprobados para el mismo uso

     o uso similar como los productos hechos a base de ranitidina que no tienen los

     mismos riesgos debido a la NDMA.

                                    HECHOS

4.   Zantac es la marca comercial de ranitidine, un medicamento ampliamente

     conocido en Puerto Rico que era vendido como uno seguro para combatir la

     acidez estomacal. Pero en la realidad, el ranitidine no era seguro. El ranitidine

     tiene una estructura molecular inestable que se que se rompe en condiciones

     normales y libera altos niveles de N-nitrosodimetilamina (en adelante,

     "NDMA"), un carcinógeno potente y peligroso. Después de casi cuatro

     décadas de su debut y billones de dólares en ventas, el consumo de ranitidine

     ha causado que miles de consumidores hayan desarrollado cáncer. El

     propósito de esta acción es hacerle justicia a personas que han sido víctimas

     que han sufrido daños y perjuicios (y en algunos casos, la muerte) como

     resultado de las acciones de la parte demandada, a saber, el diseño,

     manufactura,    prueba,    mercadeo,    etiquetamiento,    empaque,     manejo,



                                                                                    4
          SJ2020CV04933
          SJ2020CV04933   21/09/2020
                           21/09/2020
            Case 3:21-cv-01103       08:59:14
                                      08:59:14
                                 Document  1-1 pm
                                                pm Entrada
                                                    Entrada
                                                 Filed      Núm.
                                                            Núm.Page
                                                       03/05/21  3Página
                                                                  Página
                                                                     5 of5539
                                                                            de
                                                                            de39
                                                                               39




         distribución, almacenamiento y/o venta de ranitidine bajo el nombre

         comercial Zantac como en su genérico.

5.       Hasta que su retiro fue ordenado por la FDA el 1 de abril de 2020, ranitidine

         era un medicamente extremadamente popular que era consumido a diario por

         miles de personas en Puerto Rico. Para ilustrar el alcance del impacto del

         medicamento, es plausible afirmar que casi todos los residentes de Puerto

         Rico han tomado ranitidine o tienen un familiar o conocido que ha tomado

         ranitidine.

6.       Estudios científicos recientes confirman que los fabricantes de la ranitidine

         sabían o debían haber sabido hace varias décadas una verdad muy

         inconveniente para estos: la ingesta de ranitidine expone al consumidor a

         niveles extraordinarios de NDMA.

7.       NDMA es un cancerígeno potente. Fue descubierto inicialmente en la

         temprano en el Siglo XX ya que se producía de manera incidental a la

         manufactura de combustible de cohetes. Hoy en día, su único uso es para

         inducir tumores en animales como parte de experimentos de laboratorio. Su

         única función es causar cáncer. No tiene ningún valor medicinal.

8.       La NDMA no es como otros compuestos que tienen un efecto positivo a la

         salud cuando la exposición es a bajos niveles y un efecto negativo cuando la

         exposición es a altos niveles. No existen recomendaciones de ingesta o dosis

         diarias de NDMA. El nivel ideal de exposición es cero. Sin embargo, la FDA

         también ha indicado que la ingesta diaria de NDMA es 96 nanogramos (ng)1

         para minimizar los riesgos asociados por esta molécula peligrosa. Sin

         embargo, una pastilla de ranitidine contiene cantidades de NDMA que son

         cientos de veces más altas que el límite permitido.




1
    Un nanogramo es equivalente a la milmillonésima parte de un gramo.
                                                                                     5
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                        21/09/2020
         Case 3:21-cv-01103       08:59:14
                                   08:59:14
                              Document  1-1 pm
                                             pm Entrada
                                                 Entrada
                                              Filed      Núm.
                                                         Núm.Page
                                                    03/05/21  3Página
                                                               Página
                                                                  6 of6639
                                                                         de
                                                                         de39
                                                                            39




9.    Estos hallazgos de la comunidad científica han causado que la ranitidine haya

      sido retirada del mercado no solamente en Puerto Rico y los Estados Unidos,

      sino a nivel internacional. Incluso, antes de que se ordenara su retiro

      obligatorio el 1 de abril de 2020, muchos retiraron el producto

      voluntariamente del mercado. Sin embargo, no todos retiran voluntariamente

      el producto por razones que serán objeto de descubrimiento de prueba en este

      procedimiento. Por ello, citando niveles inaceptables e inevitables de NDMA

      en la ranitidine, la FDA ordenó el retiro inmediato e incondicional del

      medicamento.

10.   Los altos niveles de NDMA en los productos hechos a base de ranitidine son

      observables y son el resultado de su estructura molecular inestable.

      Específicamente, los productos hechos a base de ranitidine liberan NDMA

      cuando la molécula de ranitidine: (1) se descompone en el sistema digestivo

      humano; (2) interactúa con varias enzimas en el cuerpo humano; (3) reacciona

      con el pasar del tiempo cuando es almacenada en condiciones normales e

      incrementa significativamente cuando se expone al calor; (4) durante el

      proceso de manufactura. En agregado, los productos que contienen ranitidine

      son equivalentes a billones de caballos de trolla que se introdujeron como

      contrabando en el cuerpo humano de millones de consumidores.

11.   Zantac causó tanto daño a los residentes de Puerto Rico en gran medida

      porque Glaxo, el inventor de ranitidine, sucumbió a la tentación que es muy

      conocida en la industria farmacéutica: maximizar sus ganancias utilizando un

      monopolio muy lucrativo endosado por el gobierno.

12.   Para promover la investigación y desarrollo, el sistema legal de los Estados

      Unidos ofrece dos incentivos muy poderosos a las corporaciones que inventan

      "new chemical entities" (NCE's). El primero es un patente para proteger los

      compuestos químicos. Segundo, los medicamentos nuevos aprobados

                                                                                  6
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                        21/09/2020
         Case 3:21-cv-01103       08:59:14
                                   08:59:14
                              Document  1-1 pm
                                             pm Entrada
                                                 Entrada
                                              Filed      Núm.
                                                         Núm.Page
                                                    03/05/21  3Página
                                                               Página
                                                                  7 of7739
                                                                         de
                                                                         de39
                                                                            39




      disfrutan de exclusividad endosada por la FDA, con independencia de si la

      molécula está protegida o no por uno o más patentes. Estas políticas permiten

      que los innovadores reciban el derecho exclusivo, por un tiempo limitado, a

      la venta de los productos en los Estados Unidos y Puerto Rico.

13.   La justificación de estas franquicias y monopolios se basa en el animo de

      lucro. La investigación y el desarrollo tomo tiempo y es costoso. No todas las

      investigaciones son exitosas. Una vez aprobado un medicamente, un periodo

      de tiempo es necesario para que los innovadores puedan recuperar sus costos

      de sus intentos exitosos y no exitosos de investigación y desarrollo.

14.   En cierta medida, el sistema funciona de la manera en que quisieron las

      personas que aprobaron las leyes y reglamentos aplicables. El resultado es que

      compañías farmacéuticas inventan medicinas que de otra manera no estarían

      disponibles en el mercado. Pero cuando un innovador posee el derecho y

      monopolio a una franquicia de la envergadura de Zantac, este tiene

      prácticamente una licencia para manufacturar dinero. La mayoría de los

      ingredientes para hacer los medicamentos son sumamente baratos, lo que da

      paso a márgenes de ganancia extraordinarios que no existen en ninguna otra

      industria.

15.   Como resultado de estas realidades económicas, los manufactureros tienen un

      fuerte, y con frecuencia perverso, incentivo de vender tantos productos como

      estos puedan dentro del periodo de exclusividad. Es por esto que los

      medicamentos que tienen el derecho a explotar una marca invierten billones

      de dólares al año en ventas y mercadeo. Cuando una venta de un dólar puede

      dejar una ganancia de noventa centavos, la inversión en el desarrollo de la

      marca y el mercadeo son inversiones sumamente lucrativas. Sin embargo, los

      manufactureros de medicamentos que utilizan nombres comerciales no tienen



                                                                                   7
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                        21/09/2020
         Case 3:21-cv-01103       08:59:14
                                   08:59:14
                              Document  1-1 pm
                                             pm Entrada
                                                 Entrada
                                              Filed      Núm.
                                                         Núm.Page
                                                    03/05/21  3Página
                                                               Página
                                                                  8 of8839
                                                                         de
                                                                         de39
                                                                            39




      beneficio en ley o un incentivo económico equivalente para descubrir o

      investigar los riesgos asociados a sus productos.

16.   Este dilema es especialmente preocupante cuando el medicamente es un

      "bestseller" incuestionable. Zantac fue la primera marca generó ventas de más

      de mil millones de dólares en ventas anuales. El éxito rotundo de Zantac

      catapultó a Glaxo por encima de sus anteriores rivales comerciales, provocó

      una capitalización extraordinaria y resultó en una serie de fusiones y acuerdos

      que resultaron en el nombre actual de la compañía, GlaxoSmithKline.

17.   Si bien Glaxo no escatimó en recursos para promover Zantac agresivamente

      en el mercado, no hizo ninguna gestión para investigar los riesgos de cáncer

      asociados al ranitidine. Hacerse el ciego era mucho más lucrativo.

18.   Los manufactureros del genérico ranitidine comparten la culpa por el cáncer

      de los demandantes por razones diferentes, pero igualmente perversas.

19.   Para reducir los costos de las medicinas, el Congreso procura que haya

      competencia una vez el periodo de uso exclusivo del nombre comercial expira.

      Cuando el derecho a la manufactura exclusiva expira, los manufactureros de

      genéricos rápidamente entran al mercado luego de un procedimiento

      administrativo relativamente sumario conocido como "Abbreviated New Drug

      Application" (“ANDA”) sin la necesidad de hacer pruebas clínicas y sin tener

      que probar que el medicamente es seguro y efectivo.

20.   Cuando se trata de un medicamento tan popular como Zantac, la competencia

      en el mercado de genérico es amplia y fuerte. Ya que no tienen el beneficio

      de un monopolio legal o el beneficio de un nombre comercial, los

      manufactureros de genéricos compiten en términos de precio, lo que limita

      dramáticamente los beneficios en comparación con los manufactureros de

      medicamentos de marca comercial.



                                                                                   8
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                        21/09/2020
         Case 3:21-cv-01103       08:59:14
                                   08:59:14
                              Document  1-1 pm
                                             pm Entrada
                                                 Entrada
                                              Filed      Núm.
                                                         Núm.Page
                                                    03/05/21  3Página
                                                               Página
                                                                  9 of9939
                                                                         de
                                                                         de39
                                                                            39




21.   Según estimado de la FDA, cuando un genérico entra al mercado, el precio

      promedio del medicamento baja un 39% en comparación con el monopolio

      legal anterior. Una vez hay cuatro manufactureros en el mercado, el precio

      baja un 79%. Una vez hay seis fabricantes de genéricos, el precio se reduce

      por más de un 95%. En el caso de ranitidine, se cree que hay decenas de

      manufactureros de genéricos.

22.   Ya que sus márgenes son muy finos, los manufactureros de genéricos tienen

      sus propias tentaciones económicas para tomar medidas para reducir los

      costos y no invertir en control de calidad. Los manufactureros de genéricos

      buscan capitalizar en la inversión que hizo otro en la investigación y no

      monitorean ni analizan los potenciales peligros que representan el producto

      que colocan en el mercado.           Sin embargo, los manufactureros del

      medicamente genérico son responsables por los productos que colocan en el

      mercado. Márgenes de ganancia relativamente reducidos y competencia no

      son excusas legales valida para vender medicamentos que causan cáncer.

23.   El sistema de justicia es el primera, última y única línea de defensa frente a la

      avaricia que no tiene un contrapeso debido al marco legal y reglamentario

      aplicable antes discutido que tiene la buena intención de que haya

      medicamentos seguros y efectivos en el mercado. Los demandantes solicitan

      ser compensados por sus horribles daños y pérdidas que han sufrido de manera

      tal que pueda hacerse justicia y que la mala conducta sea evitada en el futuro.

  LOS ACTORES EN EL MERCADO IDENTIFICADOS AL MOMENTO

24.   Las personas mencionadas a continuación diseñaron, manufacturaron,

      mercadearon,      distribuyeron,    etiquetaron,     empacaron,      manejaron,

      almacenaron y/o vendieron ranitidine en Puerto Rico con la marca comercial

      Zantac o el genérico ranitidine en cualesquiera de sus formas:



                                                                                     9
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 10
                                                          10 of1039
                                                                  de
                                                                   de39
                                                                      39




  a. Boehringer Ingelheim Pharmaceuticals, Inc., una coporación de

      Delaware. Se alega jurisdicción personal en Puerto Rico ya que esta

      entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto seria almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

        BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.
                    900 RIDGEBURY ROAD,
               RIDGEFIELD, CONNECTICUT 06877

  b. Boehringer Ingelheim Corporation, una corporación de Nevada y

      Connecticut. Se alega jurisdicción personal en Puerto Rico ya que esta

      entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto seria almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

               BOEHRINGER INGELHEIM CORPORATION
                      900 RIDGEBURY ROAD,
                  RIDGEFIELD, CONNECTICUT 06877

  c. Boehringer Ingelheim USA Corporation, una corporación de Delaware.

      Se alega jurisdicción personal en Puerto Rico ya que esta entidad ha

      participado en el diseño, manufactura, prueba (testing), mercadeo,

      etiquetamiento, empaque, almacenamiento y transporte interestatal de

      ranitidine, ya sea bajo el nombre comercial Zantac o en su genérico, a

                                                                           10
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 11
                                                          11 of1139
                                                                  de
                                                                   de39
                                                                      39




      sabiendas de que el producto seria almacenado, distribuido y vendido a

      través de todo Puerto Rico. La dirección física desde donde esta entidad

      participó en la producción, empaque, rotulación, distribución y venta

      del producto es:

            BOEHRINGER INGELHEIM USA CORPORATION
                    900 RIDGEBURY ROAD,
                RIDGEFIELD, CONNECTICUT 06877

  d. GlaxoSmithKline Puerto Rico, Inc., una corporación domestica de

      Puerto Rico. Se alega jurisdicción personal en Puerto Rico ya que esta

      entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto seria almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

            GLAXOSMITHKLINE PUERTO RICO, INC.
       AGENT: THE PRENTICE-HALL CORPORATION SYSTEM,
                      PUERTO RICO, INC.
                   C/O FAST SOLUTIONS, LLC
           CITI TOWER 252 PONCE DE LEON AVENUE,
                          FLOOR 20
                      SAN JUAN, PR 00918

  e. GlaxoSmithKline LLC, una compañía de Delaware. Se alega

      jurisdicción personal en Puerto Rico ya que esta entidad ha participado

      en el diseño, manufactura, prueba (testing), mercadeo, etiquetamiento,

      empaque, almacenamiento y transporte interestatal de ranitidine, ya sea

      bajo el nombre comercial Zantac o en su genérico, a sabiendas de que

      el producto seria almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en



                                                                           11
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 12
                                                          12 of1239
                                                                  de
                                                                   de39
                                                                      39




      la producción, empaque, rotulación, distribución y venta del producto

      es:

                      GLAXOSMITHKLINE LLC
                       FIVE CRESCENT DRIVE
                PHILADELPHIA, PENNSYLVANIA, 19112

  f. GlaxoSmithKline (America) Inc., una compañía de Delaware. Se alega

      jurisdicción personal en Puerto Rico ya que esta entidad ha participado

      en el diseño, manufactura, prueba (testing), mercadeo, etiquetamiento,

      empaque, almacenamiento y transporte interestatal de ranitidine, ya sea

      bajo el nombre comercial Zantac o en su genérico, a sabiendas de que

      el producto sería almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en

      la producción, empaque, rotulación, distribución y venta del producto

      es:

                  GLAXOSMITHKLINE (AMERICA) INC.
                      1105 N. MARKET STREET
                              SUITE 622
                   WILMINGTON, DELAWARE 19801


  g. Pfizer Pharmaceuticals LLC, una compañía de Delaware que está

      registrada para hacer negocios en Puerto Rico (Registro # 140) y que

      tiene presencia física en Vega Baja, Puerto Rico. Se alega jurisdicción

      personal en Puerto Rico ya que esta entidad ha participado en el diseño,

      manufactura, prueba (testing), mercadeo, etiquetamiento, empaque,

      almacenamiento y transporte interestatal de ranitidine, ya sea bajo el

      nombre comercial Zantac o en su genérico, a sabiendas de que el

      producto sería almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en

      la producción, empaque, rotulación, distribución y venta del producto

      es:

                                                                           12
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 13
                                                          13 of1339
                                                                  de
                                                                   de39
                                                                      39




               PFIZER PHARMACEUTICALS LLC
                   BO. CARMELITA CARR.
                         689 KM 1.9
                    VEGA BAJA, PR 00693

             PFIZER PHARMACEUTICALS LLC
   C/O REICHARD & ESCALERA, LLC (RESIDENT AGENT)
        255 PONCE DE LEON AVENUE 10TH FLOOR
                   SAN JUAN, PR 00917

  h. Pfizer Inc., una compañía de Delaware. Se alega jurisdicción personal

      en Puerto Rico ya que esta entidad ha participado en el diseño,

      manufactura, prueba (testing), mercadeo, etiquetamiento, empaque,

      almacenamiento y transporte interestatal de ranitidine, ya sea bajo el

      nombre comercial Zantac o en su genérico, a sabiendas de que el

      producto sería almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en

      la producción, empaque, rotulación, distribución y venta del producto

      es:

                              PFIZER INC.
                        235 EAST 42ND STREET,
                      NEW YORK, NEW YORK 10017


  i. Sanofi-Aventis Puerto Rico Inc., una compañía de Puerto Rico

      (Registro 45124). Se alega jurisdicción personal en Puerto Rico ya que

      esta entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto sería almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

                   CORPORATION SERVICE COMPANY
                      C/O FAST SOLUTIONS, LLC

                                                                           13
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 14
                                                          14 of1439
                                                                  de
                                                                   de39
                                                                      39




              CITI TOWER 252 PONCE DE LEON AVENUE,
                             FLOOR 20
                        SAN JUAN, PR 00918


  j. Sanofi-Aventis U.S. LLC, una compañía de Delaware. Se alega

      jurisdicción personal en Puerto Rico ya que esta entidad ha participado

      en el diseño, manufactura, prueba (testing), mercadeo, etiquetamiento,

      empaque, almacenamiento y transporte interestatal de ranitidine, ya sea

      bajo el nombre comercial Zantac o en su genérico, a sabiendas de que

      el producto sería almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en

      la producción, empaque, rotulación, distribución y venta del producto

      es:

                       SANOFI-AVENTIS U.S. LLC
                         55 CORPORATE DRIVE
                   BRIDGEWATER, NEW JERSEY 08807


  k. Sanofi US Services Inc., una compañía de Delaware. Se alega

      jurisdicción personal en Puerto Rico ya que esta entidad ha participado

      en el diseño, manufactura, prueba (testing), mercadeo, etiquetamiento,

      empaque, almacenamiento y transporte interestatal de ranitidine, ya sea

      bajo el nombre comercial Zantac o en su genérico, a sabiendas de que

      el producto sería almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en

      la producción, empaque, rotulación, distribución y venta del producto

      es:

                       SANOFI US SERVICES INC.
                         55 CORPORATE DRIVE
                   BRIDGEWATER, NEW JERSEY 08807

  l. Amerisource Corporation, una compañía de Pensilvania registrada en

      Puerto Rico como una entidad foránea (Registro 11225). Se alega

                                                                           14
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 15
                                                          15 of1539
                                                                  de
                                                                   de39
                                                                      39




      jurisdicción personal en Puerto Rico ya que esta entidad ha participado

      en el diseño, manufactura, prueba (testing), mercadeo, etiquetamiento,

      empaque, almacenamiento y transporte interestatal de ranitidine, ya sea

      bajo el nombre comercial Zantac o en su genérico, a sabiendas de que

      el producto sería almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en

      la producción, empaque, rotulación, distribución y venta del producto

      es:

                     AMERISOURCE CORPORATION
                    #361 SAN FRANCISCO STREET PH
                            OLD SAN JUAN
                          SAN JUAN, PR 00901

                     AMERISOURCE CORPORATION
                         1300 MORRIS DRIVE
                          CHESTERBROOK,
                        PENNSYLVANIA 19087

  m. AmerisourceBergen Corporation, una compañía de Pensilvania. Se

      alega jurisdicción personal en Puerto Rico ya que esta entidad ha

      participado en el diseño, manufactura, prueba (testing), mercadeo,

      etiquetamiento, empaque, almacenamiento y transporte interestatal de

      ranitidine, ya sea bajo el nombre comercial Zantac o en su genérico, a

      sabiendas de que el producto sería almacenado, distribuido y vendido a

      través de todo Puerto Rico. La dirección física desde donde esta entidad

      participó en la producción, empaque, rotulación, distribución y venta

      del producto es:

                     AMERISOURCE CORPORATION
                         1300 MORRIS DRIVE
                          CHESTERBROOK,
                        PENNSYLVANIA 19087

  n. Cardinal Health P.R. 120, Inc., una compañía de Puerto Rico (Registro

      21940). Se alega jurisdicción personal en Puerto Rico ya que esta


                                                                           15
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 16
                                                          16 of1639
                                                                  de
                                                                   de39
                                                                      39




      entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto sería almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

                 CARDINAL HEALTH P.R. 120, INC.
             CENTRO INTERNATIONAL DE DISTRIBUTION
                  CARR 165 KM. 2.4, EDIFICIO 10
                      GUAYNABO, PR 00965

                        HEALTH P.R. 120, INC.
                    CARDINAL HEALTH P.R. 120, INC.
                           PO BOX 366211
                         SAN JUAN, PR 00936

                          HEALTH P.R. 120, INC.
                     C/O CT CORPORATION SYSTEM
                        361 SAN FRANCISCO ST.
                             OLD SAN JUAN
                           SAN JUAN, PR 00901


  o. Cardinal Health P.R. 218, Inc. es una compañía de Puerto Rico (registro

      113060). Se alega jurisdicción personal en Puerto Rico ya que esta

      entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto sería almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

                    CARDINAL HEALTH P.R. 218, INC.
                       STATE ROAD 402 KM 0.9
                          AÑASCO, PR 00610


                                                                           16
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 17
                                                          17 of1739
                                                                  de
                                                                   de39
                                                                      39




                    CARDINAL HEALTH P.R. 218, INC.
                     C/O CT CORPORATION SYSTEM
                        361 SAN FRANCISCO ST.
                             OLD SAN JUAN
                          SAN JUAN, PR 00901


  p. Cardinal Health P.R. 436, Inc., es una compañia de Puerto Rico

      (Registro 152999). Se alega jurisdicción personal en Puerto Rico ya que

      esta entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto sería almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

                    CARDINAL HEALTH P.R. 436, INC.
                     C/O CT CORPORATION SYSTEM
                        361 SAN FRANCISCO ST.
                             OLD SAN JUAN
                          SAN JUAN, PR 00901

                    CARDINAL HEALTH P.R. 436, INC.
                       7000 CARDINAL PLACE
                          DUBLIN, OH, 43017


  q. Cardinal Health P.R. 220, LLC, una compañia domestica de Puerto

      Rico (390023). Se alega jurisdicción personal en Puerto Rico ya que

      esta entidad ha participado en el diseño, manufactura, prueba (testing),

      mercadeo, etiquetamiento, empaque, almacenamiento y transporte

      interestatal de ranitidine, ya sea bajo el nombre comercial Zantac o en

      su genérico, a sabiendas de que el producto sería almacenado,

      distribuido y vendido a través de todo Puerto Rico. La dirección física

      desde donde esta entidad participó en la producción, empaque,

      rotulación, distribución y venta del producto es:

                                                                           17
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 18
                                                          18 of1839
                                                                  de
                                                                   de39
                                                                      39




              CARDINAL HEALTH P.R. 220, LLC
   CENTRO INTERNACIONAL DE DISTRIBUCIÓN ZONA LIBRE DE
                        COMERCIO
               EDIFICIO #10, CARR. 165 KM 2.4
                 GUAYNABO, PR 00965-6211

                    CARDINAL HEALTH P.R. 220, LLC
                     C/O CT CORPORATION SYSTEM
                        361 SAN FRANCISCO ST.
                             OLD SAN JUAN
                          SAN JUAN, PR 00901


  r. McKesson Corporation, una corporación de Delaware registrada para

      hacer negocios en Puerto Rico (Registro 13163). Se alega jurisdicción

      personal en Puerto Rico ya que esta entidad ha participado en el diseño,

      manufactura, prueba (testing), mercadeo, etiquetamiento, empaque,

      almacenamiento y transporte interestatal de ranitidine, ya sea bajo el

      nombre comercial Zantac o en su genérico, a sabiendas de que el

      producto sería almacenado, distribuido y vendido a través de todo

      Puerto Rico. La dirección física desde donde esta entidad participó en

      la producción, empaque, rotulación, distribución y venta del producto

      es:

                      MCKESSON CORPORATION
                C/O FAST SOLUTIONS, LLC, CITI TOWER
                252 PONCE DE LEON AVENUE, FLOOR 20
                         SAN JUAN, PR 00918

  s. Fulanos de Tal 1 -100, que representa a uno o más personas que están

      en la cadena de distribución desde el origen hasta la venta en Puerto

      Rico y que no se han identificado. Se alega jurisdicción personal en

      Puerto Rico ya que esta entidad ha participado en el diseño,

      manufactura, prueba (testing), mercadeo, etiquetamiento, empaque,

      almacenamiento y transporte interestatal de ranitidine, ya sea bajo el

      nombre comercial Zantac o en su genérico, a sabiendas de que el

      producto sería almacenado, distribuido y vendido a través de todo

                                                                           18
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 19
                                                                19 of1939
                                                                        de
                                                                         de39
                                                                            39




            Puerto Rico. La dirección física desde donde esta entidad participó en

            la producción, empaque, rotulación, distribución y venta del producto

            es desconocida en este momento.

25.   Las personas mencionadas a continuación etiquetaron, empacaron,

      manejaron, almacenaron y/o vendieron al detal Zantac o ranitidine en Puerto

      Rico a la parte demandante:

         a. Puerto Rico CVS Pharmacy, L.L.C.

                       PUERTO RICO CVS PHARMACY, L.L.C.
                                 2114 CARR 2
                            BAYAMON, PR 00961-4849

                      PUERTO RICO CVS PHARMACY, L.L.C.
                     AGENT: CANCIO, NADAL & RIVERA L.L.C.
                               P.O. BOX 364966
                            SAN JUAN, PR 00936-4966

         b. Walgreen of Puerto Rico, Inc.

                         WALGREEN OF PUERTO RICO, INC.
                      C/O FAST SOLUTIONS, LLC, CITI TOWER
                      252 PONCE DE LEON AVENUE, FLOOR 20
                               SAN JUAN, PR 00918


         c. Drogueria Betances LLC

                            DROGUERIA BETANCES, LLC
                      AVE LUIS MUNOZ MARIN ESQ. TROCHE
                          FINAL BO TOMAS DE CASTRO
                               CAGUAS, PR 00725

                              DROGUERIA BETANCES, LLC
                                   PO BOX 368
                               CAGUAS, PR 00726-0368

         d. Farmacias Caribe, Inc. (Rio Grande, Puerto Rico) - Registro Número

            73484

                         FARMACIAS CARIBE, INC.,
                 CENTRO COMERCIAL ALTURAS DE RIO GRANDE
                           RIO GRANDE, PR 00745

                              FARMACIAS CARIBE, INC.,
                                     PO BOX 1646
                                RIO GRANDE, PR 00745

                                                                                 19
SJ2020CV04933
SJ2020CV04933   21/09/2020
                21/09/2020
  Case 3:21-cv-01103       08:59:14
                           08:59:14
                       Document  1-1 pm
                                     pm Entrada
                                         Entrada
                                      Filed      Núm.
                                                 Núm.Page
                                            03/05/21  3Página
                                                       Página 20
                                                          20 of2039
                                                                  de
                                                                   de39
                                                                      39




  e. Farmacia Cristina LMDM LLC (Bayamón)

                     FARMACIA CRISTINA LMDM LLC
                      200 AVE ORQUIDEA LOCAL 5
                    CENTRO COMERCIAL VALENCIA
                        BAYAMON, PR 00959-4159

                    FARMACIA CRISTINA LMDM LLC
                      200 AVE. ORQUIDEA, SUITE 5
                          REPARTO VALENCIA
                          BAYAMON, PR 00959

  f. Farmacia Marilyn (Salinas)

                         FARMACIA MARILYN
                       PR-3 KM. 151.7, BO. COQUI
                     SALINAS, 00704, PUERTO RICO

  g. Farmacia El Tuque (Ponce)

                       FARMACIA EL TUQUE
               553 CALLE RAMOS ANTONINI, EL TUQUE,
                   PONCE, PUERTO RICO 00728-4806

  h. Farmacia Baldorioty, Inc. (Coamo)

                      FARMACIA BALDORIOTY, INC.
                         CALLE BALDORIOTY
                    ESQUINA CARRION MADURO #9
                          COAMO, PR 00769

                     FARMACIA BALDORIOTY, INC.
                            P. O. BOX 378
                         COAMO, PR 00769

  i. Corporacion Flores Rivera d/b/a Mi farmacia (Naranjito)

                    CORPORACION FLORES RIVERA
                          D/B/A MI FARMACIA
                     ST. 152 CEDRO ARRIBA, KM 9.9
                    NARANJITO, PUERTO RICO 00719

                    CORPORACION FLORES RIVERA
                        D/B/A MI FARMACIA
                          HC-01 BOX 5393
                      BARRANQUITAS, PR 00794

  j. Super Farmacia Nelia, Inc. (Sabana Grande)

                     SUPER FARMACIA NELIA, INC.
                  16 FRANCISCO MARIANO QUIÑONES

                                                                           20
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 21
                                                                21 of2139
                                                                        de
                                                                         de39
                                                                            39




                                SABANA GRANDE, PR 00637

         k. Wal-Mart Puerto Rico, Inc.

                              WAL-MART PUERTO RICO, INC.
                                   CARR # 1 KM 28.7
                                  BARRIO RIO CANAS
                                   CAGUAS, PR 00725

                              WAL-MART PUERTO RICO, INC.
                              C/O CT CORPORATION SYSTEM
                                     PO BOX 9022946
                                 SAN JUAN, PR 00902-2946

         l. Fulanos de Tal 1 -100, que representa a uno o más minoristas que

            vendieron Zantac o ranitidine, en cualesquiera de sus formas, a la parte

            demandante. En este momento se desconoce la dirección física o postal.

      INTRODUCCION AL MERCADO DE ZANTAC O RANITIDINE

26.   Las personas mencionadas en los tres párrafos anteriores diseñaron,

      manufacturaron,        probaron,   mercadearon,    empacaron,     manejaron,

      distribuyeron, almacenaron y/o vendieron ranitidine bajo su nombre

      comercial Zantac o su genérico equivalente, ya fuese el medicamento recetado

      o por prescripción, en las siguientes formas: inyección, syrup, granules,

      tabletas o capsulas.

27.   Ranitidine pertenece a una clase de medicamentos conocidos como

      bloqueadores H2, que reducen la cantidad de acido que producen las células

      en el estomago. Otros medicamentos en esta categoría se mercadean bajo los

      nombres comerciales Tagamet, Pepcid y Tazac.

28.   GlaxoSmithKline (GSK) desarrolló Zantac luego de, y en respuesta a, el éxito

      comercial de Tagamet. Patente Número. 4,128,658.

29.   En 1983, la FDA aprueba a GSK su "New Drug Application" número 18-703

      para vender Zantac.

30.   En 1993, GKS se une a Warner-Lambert Company, hoy Pfizer, para

      desarrollar una versión de venta libre u "over the counter" de Zantac.

                                                                                 21
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 22
                                                                22 of2239
                                                                        de
                                                                         de39
                                                                            39




31.   En 1995, la FDA aprueba las pastillas Zantac 75. NDA 20-520.

32.   En 1998, la FDA aprueba Zantac 75 en versión de tabletas. NDA 20-745.

33.   En 1998, GSK y Warner-Lamber terminaron su asociación de negocios.

      Warner-Lamber retuvo control de la marca Zantac y los medicamentos de

      venta libre, pero GSK retuvo control para hacer cambios o mejoras a la marca.

      GSK retuvo control de la venta de Zantac fuera de los Estados Unidos.

34.   En el 2000, Pfizer adquirió Warner-Lamber y controló el Zantac de venta libre

      hasta diciembre 2006.

35.   En octubre de 2000, GSK le vendió a Pfizer el resto de sus derechos sobre los

      medicamentos OTC, incluyendo la marca Zantac.

36.   En octubre de 2003, Pfizer sometió la solicitud NDA 21-698 para que la FDA

      aprobara la venta del medicamento Zantac 150, solicitud que se aprobó el 31

      de agosto de 2004.

37.   Mientras Pfizer era dueño de los derechos de Zantac over the counter, GSK

      continuó manufacturando el producto.

38.   En el 2006, Pfizer vendió sus derechos de Zantac a Johnson and Johnson, pero

      luego se transfirieron los derechos a Boehringer Ingelheim debido a

      exigencias legales asociadas a prácticas monopolísticas. Como resultado,

      Boehringer Ingelheim logró el control sobre todos los medicamentos Zantac

      de venta libre.

39.   GSK continuó el mercado de Zantac por prescripción hasta el 2017.

40.   Boehringer Ingelheim controló el Zantac de venta libre entre diciembre de

      2006 y enero de 2017.

41.   En el 2017, Boehringer Ingelheim vendió sus derechos sobre Zantac de venta

      libre a Sanofi. Como parte de dicho acuerdo, Boehringer Ingelheim continuó

      manufacturando Zantac de venta libre para Sanofi.



                                                                                 22
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 23
                                                                23 of2339
                                                                        de
                                                                         de39
                                                                            39




42.   Sanofi controló el Zantac de venta libre, incluyendo venta y distribución,

      desde enero de 2017 hasta el 2019, cuando ocurrió un retiro del mercado del

      medicamento el 18 de octubre de 2019.

43.   Sanofi, Pfizer, Boehringer Ingelheim mantienen disputas entre sí asociadas a

      las transferencias de activos antes descritas.

MANUFACTUREROS DE MEDICAMENTOS GENERICOS HECHOS A BASE
       DE RANITIDINE INTRODUCIDOS A PUERTO RICO

44.   Los manufactureros genéricos entraron al mercado en 1997.

45.   La FDA ha aprobado decenas de compañías para manufactura de ranitidine

      genérica de prescripción y venta libre. Se desconoce la identidad de todos los

      manufactureros de genéricos cuyos productos han llegado a Puerto Rico, pero

      basado en data de la FDA se cree que las siguientes compañías, en este

      momento identificadas como FULANO DE TAL 1- 100, que podrían ser

      responsables y causantes legales de la introducción de ranitidine, en

      cualesquiera de sus formas, en el mercado de Puerto Rico:                  Acic

      Pharmaceuticals, Inc.; Actavis Mid Atlantic; Acic Pharmaceuticals, Inc;

      Ajanta Pharma Ltd.; Amneal Pharmaceuticals of New York, LLC; Amneal

      Pharmaceuticals; Ani Pharmaceuticals Inc.; Aurobindo Pharma, Ltd.; Appco

      Pharma LLC; Aurobindo Pharma, Ltd.; Ben Venue Laboratories Inc. d/b/a

      Bedford Laboratories; Boehringer Ingelheim; Breckenridge Pharmaceutical

      Inc.; Contract Pharmacal Corp.; Dr Reddy’s Laboratories, Ltd.; Granules

      India, Ltd.; Hi Tech Pharmacal Co. Inc.; Lannett Co., Inc. 91288 Lannett Co.,

      Inc.; Mylan Pharmaceuticals. Inc.; Mylan Laboratories Ltd.; Nostrum

      Laboratories Inc.; Dr Reddy’s Laboratories Inc.; Glenmark Pharmaceuticals,

      Inc., USA; Heritage Pharma Labs Inc.; Mylan Pharmaceuticals, Inc.;

      Novitium Pharma LLC; Par Pharmaceutical Inc.; L. Perrigo Co.; Perrigo

      Research & Development Company; Pharmaceutical Associates Inc.;


                                                                                   23
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 24
                                                                24 of2439
                                                                        de
                                                                         de39
                                                                            39




      Ranbaxy Pharmaceuticals Inc.; Ranbaxy Inc.; Sandoz Inc.; Strides Pharma

      Global Pte Ltd.; Strides Pharma Global Pte. Ltd.; Strides Pharma Global Pte.

      Ltd.; Strides Pharma Global Pte. Ltd.; Sun Pharmaceutical Industries Ltd.;

      Ranbaxy Pharmaceuticals Inc. Sandoz Inc.; Strides Pharma Global Pte. Ltd.;

      Strides Pharma Global Pte Ltd.; Sun Pharmaceutical Industries Ltd.; Taro

      Pharmaceuticals U.S.A., Inc.; Torrent Pharma Inc.; Unique Pharmaceutical

      Laboratories; Teva Pharmaceuticals U.S.A., Inc.; Vkt Pharma Private Ltd.;

      Watson Laboratories, Inc.; West-Ward Pharmaceuticals International Ltd.;

      Wockhardt, Ltd.; Zydus Pharmaceuticals(USA) Inc., así como cualquier otra

      cuyo nombre se desconoce pero se identifica en esta acción como FULANO

      DE TAL. Una vez la identidad y la participación de las compañías que

      manufacturaron genéricos introducidos al mercado Puerto Rico sea conocida

      como parte del descubrimiento de prueba, solicitaremos autorización para

      enmendar la demanda y hacer las alegaciones correspondientes.

                      EL NDMA ES UN CANCERÍGENO

46.   Múltiples entidades privadas y agencias del gobierno federal que consideran

      el NMDA como un cancerígeno humano.

47.   La FDA considera el NDMA un químico que puede causar cáncer en

      humanos.

48.   La organización mundial de la salud hay expresado que la evidencia

      conclusiva es que el NDMA es un cancerígeno potente.

49.   La NDMA afecta el DNA a nivel microscópico.

50.   La data científica sugiere que mientras más alta sea la exposición a altos

      niveles de NDMA, mayor es la probabilidad de causar cáncer.

51.   La data científica sugiera que el NDMA también se relaciona con promover

      el desarrollo de tumores y reducir la capacidad del cuerpo humano para



                                                                                 24
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 25
                                                                25 of2539
                                                                        de
                                                                         de39
                                                                            39




      combatir el cáncer. Por tanto, es un factor que contribuye al daño por razón

      del cáncer aún cuando haya otra causa identificable del cáncer.

52.   El 26 de septiembre de 2019, la farmacia Walgreens y Wal-Mart anunciaron

      que retirarían voluntariamente los productos hechos a base de ranitidina.

53.   El 28 de septiembre de 2019, la farmacia CVS anunció que retiraría

      voluntariamente los productos hechos a base de ranitidina.

54.   El 8 de octubre de 2019, GSK anunció que retiraría voluntariamente los

      productos hechos a base de ranitidina a nivel internacional.

55.   El 18 de octubre de 2019, Sanofi anunció que retiraría voluntariamente los

      productos hechos a base de ranitidina.

56.   El 1 de noviembre de 2019, la FDA expresa que pruebas recientes apuntaban

      a niveles inaceptables de NDMA.

57.   El 4 de diciembre de 2019, la FDA expresa que los consumidores que

      quisieran continuar el uso de ranitidine consideraran reducir la ingesta de

      comidas que contienen nitrato, como las carnes procesadas y los

      preservativos. Esto ya que la ranitidine reacciona con los nitratos de manera

      adversa.

58.   El 2 de enero de 2020, se hizo pública una data científica que apuntaba a que

      la NDMA se desarrollaba en la ranitidine cuando el producto era expuesto a

      calor, lo que es normal como parte del envío, manejo y almacenamiento del

      medicamento.

59.   El 1 de abril de 2020, en medio de la crisis de la pandemia, la FDA se vio

      forzada a anunciar el retiro obligatorio de todo producto hecho a base de

      ranitidine.

                    RANITIDINE SE TRANSFORMA EN NDMA

60.   La estructura molecular de ranitidine contiene en si misma las moléculas de

      NDMA, según se ilustra en la imagen a continuación:

                                                                                  25
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 26
                                                                26 of2639
                                                                        de
                                                                         de39
                                                                            39




61.   El O=N en la molécula de ranitidine se puede combinar con el H3C-N-CH3 y

      formar el NDMA.

62.   Existen evidencia científica que tiende a establecer que la ranitidine causa

      exposición a NDMA en cuatro maneras diferentes: formación de NDMA en

      el sistema digestivo; formación de NDMA como resultado de una reacción

      enzimática en el cuerpo humano; formación de NDMA bajo condiciones

      normales de almacenamiento que significativamente aumenta cuando hay

      calor; formación de NDMA durante el proceso de manufactura.

63.   Durante el tiempo que se manufacturó y fue vendida la ranitidine, la evidencia

      científica apuntaba a la ranitidine exponía a las personas a niveles poco

      seguros de NDMA. Sin embargo, los demandados no informaron sobre dicho

      riesgo en la etiqueta ("label") del medicamento ni por ningún otro medio.

      También dejaron de reportar los riesgos a la FDA conforme a 21 C.F.R. sec.

      314.81(b)(2). Los riesgos, así como sus obligaciones, fueron ignorados por

      los demandados.

64.   El conocimiento de los riesgos de NDMA estaba disponible en la literatura

      científica y al alcance de los manufactureros y los distribuidores.

65.   Los manufactureros nunca hicieron estudios para confirmar el vinculo entre

      la ranitidine y la NDMA.



                                                                                 26
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 27
                                                                27 of2739
                                                                        de
                                                                         de39
                                                                            39




66.   Los manufactureros demandados se desviaron sustancialmente de sus

      obligaciones en el proceso de manufactura conforme a 21 C.F.R. § 210.1(a),

      así como en sus procesos de almacenamiento conforme a 21 C.F.R. §

      211.142(b).

67.   Los distribuidores vendieron ranitidine cuando el peso de la evidencia

      científica apuntaba a que la ranitidine exponía a sus usuarios a niveles poco

      seguros de NDMA.

68.   Los distribuidores demandados dejaron de almacenar, transportar y manejar

      el ranitidine a una temperatura segura.

69.   Los demandados, al no informar la NDMA era un ingrediente de la ranitidine,

      dejaron de informar el verdadero contenido del medicamento.

70.   Los demandados dejaron de advertir a los consumidores los riesgos asociados

      al consumo de ranitidine.

71.   Los demandados dejaron de dar instrucciones adecuadas a los consumidores

      en cuanto al consumo de ranitidine.

72.   Los demandados dejaron de investigar los peligros del ranitidine de manera

      intencional.

73.   Los demandados sabían o debían saber que los productos hechos a base de

      ranitidine eran irrazonablemente peligrosos.

74.   La parte demandante se expuso a los productos que contenían ranitidine sin

      conocer que ello representada un riesgo irrazonable a su salud.

75.   Los demandados sabían o debían saber que el diseño de los productos hechos

      a base de ranitidine eran peligrosos, defectuosos y no aptos para uso humano.

76.   Los demandados sabían o debían saber que el diseño de los productos hechos

      a base de ranitidine eran peligrosos, defectuosos y no aptos para uso humano

      debido a los altos niveles de NDMA.



                                                                                 27
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 28
                                                                28 of2839
                                                                        de
                                                                         de39
                                                                            39




77.   Los demandados sabían o debían saber que los productos hechos a base de

      ranitidine eran irrazonablemente peligrosos y que presentaban un alto riesgo

      de desarrollar cáncer cuando el medicamento se utilizaba de la manera

      indicada.

78.   Los demandados sabían o debían saber que los productos hechos a base de

      ranitidine no habiendo sido sometidos a suficientes pruebas, investigaciones

      y estudios en cuanto a su capacidad para transformarse en un cancerígeno.

79.   Los demandados pudieron haber descubierto con debida diligencia productos

      hechos a base de ranitidine tenían unas características peligrosas que

      opacaban por mucho cualquier utilidad que tuviese el medicamento. El daño

      causado por los demandados es mucho mayor a cualquier beneficio que

      pudiese tener el medicamento.

                         PRODUCTO DEFECTUOSO

80.   En Puerto Rico se impone responsabilidad absoluta del fabricante,

      distribuidor y vendedor por daños causados por productos defectuosos o

      peligrosos. Rivera v. Superior Pkg, Inc., 132 DPR 115, 125 (1992); Montero

      Saldaña v. Amer. Motors Corp., 107 DPR 452, 462 (1978); Ferrer v. General

      Motors Corp., 100 DPR 246 (1971). Todos los que intervienen en la cadena

      de fabricación y distribución responden solidariamente con el fabricante ante

      el perjudicado. Véase al respecto H. Brau del Toro, Los daños y perjuicios

      extracontractuales en Puerto Rico, San Juan, Pubs. JTS, 1986, Vol. II, Cap.

      XVI, pág. 90.

81.   El producto defectuoso se define como aquel que no iguala la calidad

      promedio de productos similares. Montero Saldaña v. Amer. Motors Corp.,

      107 DPR 452,462 (1978). La doctrina se basa en que todos los que intervienen

      en la cadena de fabricación y distribución responden de forma solidaria con

      el fabricante ante el perjudicado. Montero Saldaña v. Amer. Motors Corp.,

                                                                                  28
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 29
                                                                29 of2939
                                                                        de
                                                                         de39
                                                                            39




      107 DPR 452,462 (1978). El demandante no tiene que presentar prueba de la

      negligencia del fabricante o vendedor, sino que tiene que probar que el

      producto era defectuoso y que el producto defectuoso fue la causa de las

      lesiones sufridas. Aponte v. Sears Roebuck de P.R., 144 DPR 830, 839 (1998).

82.   El Tribunal Supremo de Puerto Rico ha citado con aprobación la norma de

      responsabilidad absoluta extracontractual ("strict liability in torts"),

      establecida por el Tribunal Supremo de California en el caso de Greenman v.

      Yuba Power Products, Inc., 377 P.2d 897, 900 (Cal. 1962). Allí, el Juez

      Presidente Traynor expreso así la norma: “…un fabricante o manufacturero

      responde absolutamente en daños y perjuicios cuando un artículo que pone en

      el mercado, a sabiendas de que va a ser usado sin una inspección de defectos,

      evidencia un defecto que ocasiona daños a un ser humano [y que] la

      responsabilidad no es una regida por la ley de garantías contractuales sino por

      la ley de responsabilidad absoluta en daños y perjuicios". La política pública

      que fundamenta la norma establecida en el citado caso es que "el propósito de

      tal responsabilidad es asegurar que el costo de los daños resultantes de los

      productos defectuosos sea sufragados por los fabricantes que enviaron tales

      productos al mercado en vez de las personas damnificadas que están

      impotentes para protegerse ellos mismos". Aponte v. Sears Roebuck, supra.

      El fabricante o vendedor es responsable por los defectos de su producto,

      siempre y cuando el lesionado lo utilice para un uso que sea razonablemente

      previsible para el fabricante. Aponte v. Sears Roebuck, supra.

83.   Según establecido por la jurisprudencia, en el campo de product liability,

      existen tres (3) tipos de defectos que dan margen a la aplicación de la doctrina

      de responsabilidad absoluta. Estos son: defectos de fabricación, defectos de

      diseño y defectos por insuficiencia en las advertencias o instrucciones. Aponte

      v. Sears Roebuck, supra. Respecto a defectos de diseño, el Tribunal Supremo

                                                                                   29
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 30
                                                                30 of3039
                                                                        de
                                                                         de39
                                                                            39




      de California elaboró un análisis, o "test", de dos alternativas. Así pues, el

      demandante prevalecerá en un caso de defecto de diseño si demuestra que:

      "(1) el producto falló en comportarse en forma tan segura como un usuario

      ordinario habría esperado al usar el producto para el uso para el cual fue

      destinado o para el cual previsiblemente podría ser usado, o si demuestra que,

      (2) [a] el diseño del producto fue la causa próxima de los daños y [b] el

      demandado no probó que en el balance de intereses, los beneficios del diseño

      en cuestión sobrepasan los riesgos de peligro inherentes en el diseño". Bajo la

      segunda alternativa, se traslada al fabricante la carga de la prueba de que los

      beneficios del diseño utilizado sobrepasan los riesgos inherentes al mismo.

      Aponte v. Sears Roebuck, supra.

84.   Respecto a los defectos de fabricación, el Tribunal Supremo de Puerto Rico

      adoptó la definición de "defecto" sugerida por el entonces Juez Presidente

      Traynor, en el citado caso de Greenman v. Yuba Power Products Inc, supra, a

      los efectos de que "un producto defectuoso puede ser definido como aquél que

      falla en igualar la calidad promedio de productos similares y el manufacturero

      es entonces responsable por los daños resultantes de las desviaciones de la

      norma". Mendoza v. Cervecería Corona, Inc., 97 DPR 499, 512 (1969).

85.   En el tercer tipo de defecto, aunque un producto no adolezca de defectos de

      fabricación o de diseño, se considera defectuoso si el fabricante o vendedor

      no ofrece al usuario o consumidor aquellas advertencias o instrucciones que

      sean adecuadas en torno a los peligros o riesgos inherentes en el manejo o uso

      del producto. Dicho deber se extiende a todos los usos del producto que sean

      razonablemente previsibles para el fabricante. Omitir las advertencias expone

      al fabricante a responsabilidad, si éste sabía, o debió haber sabido del peligro

      o riesgo envuelto, y la necesidad de dar la advertencia para garantizar el uso

      más seguro del producto. Aponte v. Sears Roebuck, supra.

                                                                                   30
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 31
                                                                31 of3139
                                                                        de
                                                                         de39
                                                                            39




86.   Se ha establecido que cuando existe alguna controversia sobre los defectos de

      un producto, es necesario recurrir a la prueba pericial para que se establezca

      el elemento de defectuosidad, al menos cuando no se trata de un defecto

      patente. Randolph v. Collectramatic, Inc., 590 F.2d 844, 848 (10th Cir. 1979);

      Huddell v. Levin, 537 F.2d 726, 736 (3rd Cir. 1976).

87.   Como resultado de las actividades coordinadas de todos los demandados de

      epígrafe, incluyendo otras personas aun no identificadas en la cadena de

      manufactura, distribución y venta en Puerto Rico, la parte demandante

      consumió por un periodo prolongado el ranitidine. Los demandados son

      responsables solidariamente por los daños de la parte demandante causados

      por la manufactura, diseño, mercadeo, distribución, venta y colocación en el

      mercado los productos hechos con ranitidine, de manera directa o indirecta a

      través de sus empleados, contratistas o agentes en el curso ordinario de sus

      actividades comerciales. Los demandados proyectaron en todo momento que

      el ranitidine era un producto seguro y efectivo, pero eso era falso.

         RECLAMOS INDIVIDUALES DE LOS DEMANDANTES

88.   La Co-Demandante Ana Elena Roig Cardenales es residente de Puerto Rico,

      utilizó medicamentos hechos a base de ranitidine con y sin prescripción

      vendidos en Puerto Rico de aproximadamente de diciembre de 2004 a marzo

      de 2020 y recibió diagnostico de cáncer de colon en junio de 2016 y cáncer

      de seno en junio de 2016. A continuación, su dirección física y postal, así

      como número de teléfono:

                     ANA ELENA ROIG CARDENALES
                             HC 03 BOX 17357
            BO. RÍO JUEYES, PARCELA NUEVAS 746, CALLE 10
                            COAMO, PR 00769
                   TEL. (939) 243-9490 • FAX: NO TIENE
89.   La Co-Demandante Ana Martínez Vázquez es residente de Puerto Rico,

      utilizó medicamentos hechos a base de ranitidine con y sin prescripción

                                                                                 31
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 32
                                                                32 of3239
                                                                        de
                                                                         de39
                                                                            39




      vendidos en Puerto Rico de aproximadamente de febrero de 2010 a agosto de

      2019 y recibió diagnóstico de cáncer de endometrio en julio de 2015. A

      continuación, su dirección física y postal, así como número de teléfono:

                        ANA MARTÍNEZ VÁZQUEZ
                                 PO BOX 483
                    EXT COQUI CALLE PLAYERO # 387
                            AGUIRRE, PR 00704
                    TEL. (787) 298-1238 • FAX: NO TIENE
90.   El Co-Demandante Ángel Tellado es residente de Puerto Rico, utilizó

      medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

      Puerto Rico de aproximadamente de 1997 a abril de 2020 y recibió

      diagnóstico de cáncer de colon en el año 2018. A continuación, su dirección

      física y postal, así como número de teléfono:

                             ÁNGEL TELLADO
                         150 AVE LOS PATRIOTAS
                                   APT 173
                              LARES, PR 00669
                    TEL. (939) 429-4377 • FAX: NO TIENE
91.   La Co-Demandante Brenda Liz Martínez es residente de Puerto Rico, utilizó

      medicamentos hechos a base de ranitidine sin prescripción vendidos en Puerto

      Rico de aproximadamente de enero de 2001 a febrero de 2020 y recibió

      diagnóstico de cáncer de colon en el año 2007. A continuación, su dirección

      física y postal, así como número de teléfono:

                          BRENDA LIZ MARTÍNEZ
                             33 CALLE CAYEY
                          BONNEVILLE HEIGHTS
                             CAGUAS, PR 00727
                    TEL. (787) 678-6780 • FAX: NO TIENE
92.   La Co-Demandante Carmen Morgado Ortiz es residente de Puerto Rico,

      utilizó medicamentos hechos a base de ranitidine con y sin prescripción

      vendidos en Puerto Rico de aproximadamente de 1998 a abril de 2020 y

      recibió diagnóstico de cáncer de basalioma (carcinoma de células basales) en




                                                                                 32
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 33
                                                                33 of3339
                                                                        de
                                                                         de39
                                                                            39




      el año 2019. A continuación, su dirección física y postal, así como número de

      teléfono:

                       CARMEN MORGADO ORTIZ
                           PALACIOS DEL RIO 1
                                483 TANAMÁ
                            TOA ALTA, PR 00953
                    TEL. (787) 568-3612 • FAX: NO TIENE
93.   La Co-Demandante Carmen Plaza es residente de Puerto Rico, utilizó

      medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

      Puerto Rico de aproximadamente marzo de 2010 a diciembre de 2019 y

      recibió diagnóstico de cáncer de seno en marzo de 2019. A continuación, su

      dirección física y postal, así como número de teléfono:

                              CARMEN PLAZA
                     URB ALTURAS DE RIO GRANDE
                              CALLE 18, S-983
                           RIO GRANDE, PR 00745
                    TEL. (787) 556-2472 • FAX: NO TIENE
94.   El Co-Demandante Efraín Figueroa Báez es residente de Puerto Rico, utilizó

      medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

      Puerto Rico de aproximadamente del año 1999 hasta el año 2020 y recibió

      diagnóstico de cáncer de próstata en enero de 2013. A continuación, su

      dirección física y postal, así como número de teléfono:

                         EFRAÍN FIGUEROA BÁEZ
                       CALLE WILLIAM JONES #491
                            SAN JUAN, PR 00915
                    TEL. (787) 544-4002 • FAX: NO TIENE
95.   El Co-Demandante Germán Delgado Lugo es residente de Puerto Rico, utilizó

      medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

      Puerto Rico de aproximadamente de octubre de 2003 a septiembre de 2018 y

      recibió diagnóstico de cáncer de próstata en agosto de 2019. A continuación,

      su dirección física y postal, así como número de teléfono:

                       GERMÁN DELGADO LUGO
                   PARCELAS EL TUQUE #831 INTERIOR
                        CALLE ELIAS BARBOSA

                                                                                 33
      SJ2020CV04933
      SJ2020CV04933   21/09/2020
                      21/09/2020
        Case 3:21-cv-01103       08:59:14
                                 08:59:14
                             Document  1-1 pm
                                           pm Entrada
                                               Entrada
                                            Filed      Núm.
                                                       Núm.Page
                                                  03/05/21  3Página
                                                             Página 34
                                                                34 of3439
                                                                        de
                                                                         de39
                                                                            39




                           PONCE, PR 00728-4735
                    TEL. (787) 527-5979 • FAX: NO TIENE
96.   La Co-Demandante Gloria Torres Meléndez es residente de Puerto Rico,

      utilizó medicamentos hechos a base de ranitidine con y sin prescripción

      vendidos en Puerto Rico de aproximadamente de enero de 2001 a abril de

      2020 y recibió diagnóstico de cáncer de linfoma non Hodkin (LNH) en

      noviembre de 2015. A continuación, su dirección física y postal, así como

      número de teléfono:

                      GLORIA TORRES MELÉNDEZ
                      ALTURAS DEL ROBLEGAL #11
                          UTUADO, PR 00641-9705
                    TEL. (787) 662-7491 • FAX: NO TIENE


97.   La Co-Demandante Iria Alvarado Collazo es residente de Puerto Rico, utilizó

      medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

      Puerto Rico de aproximadamente de junio de 2011 a diciembre de 2019 y

      recibió diagnóstico de cáncer de seno en octubre de 2017. A continuación, su

      dirección física y postal, así como número de teléfono:

                       IRIA ALVARADO COLLAZO
                          URB LAS AGUILAS I-31
                                  CALLE 7
                             COAMO, PR 00769
                    TEL. (939) 267-1459 • FAX: NO TIENE
98.   La Co-Demandante José Luis Matos González es residente de Puerto Rico,

      utilizó medicamentos hechos a base de ranitidine con y sin prescripción

      vendidos en Puerto Rico de aproximadamente de enero de 2002 a abril de

      2020 y recibió diagnóstico de cáncer de colon en agosto de 2012. A

      continuación, su dirección física y postal, así como número de teléfono:

                    JOSÉ LUIS MATOS GONZÁLEZ
                            HC-02 BOX 6810
                 BARRIO BARRANCA, SECTOR MANÁ
                      BARRANQUITAS, PR 00794
           (ZONA RURAL: NO HAY NUMERO DE CARRETERA)
                  TEL. (787) 857-6459 • FAX: NO TIENE


                                                                                 34
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                       21/09/2020
         Case 3:21-cv-01103       08:59:14
                                  08:59:14
                              Document  1-1 pm
                                            pm Entrada
                                                Entrada
                                             Filed      Núm.
                                                        Núm.Page
                                                   03/05/21  3Página
                                                              Página 35
                                                                 35 of3539
                                                                         de
                                                                          de39
                                                                             39




99.    La Co-Demandante Lourdes Rivera González es residente de Puerto Rico,

       utilizó medicamentos hechos a base de ranitidine con y sin prescripción

       vendidos en Puerto Rico de aproximadamente de 2005 a abril de 2020 y

       recibió diagnóstico de cáncer de basalioma (carcinoma de células basales) en

       el año 2018. A continuación, su dirección física y postal, así como número de

       teléfono:

                        LOURDES RIVERA GONZÁLEZ
                             URB SANTA MONICA
                   CALLE JERRY RIVAS DIAZ, G-49 APT 3 ALTO
                              BAYAMON, PR 00957
                      TEL. (787) 344-7884 • FAX: NO TIENE
100.   La Co-Demandante Lynda Colón López es residente de Puerto Rico, utilizó

       medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

       Puerto Rico de aproximadamente de mayo de 2008 a agosto de 2019 y recibió

       diagnóstico de cáncer de seno en enero de 2014. A continuación, su dirección

       física y postal, así como número de teléfono:

                             LYNDA COLÓN LÓPEZ
                               85 URB SAN JOSE
                         SABANA GRANDE, PR 00637
                      TEL. (787) 477-6317 • FAX: NO TIENE


101.   La Co-Demandante Miriam I Vélez Ocasio es residente de Puerto Rico, utilizó

       medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

       Puerto Rico de aproximadamente de julio de 2013 a abril de 2020 y recibió

       diagnóstico de cáncer de tiroide en marzo de 2019 y cáncer de piel en junio

       2018. A continuación, su dirección física y postal, así como número de

       teléfono:

                          MIRIAM I VÉLEZ OCASIO
                            CALLE DENEB # 4551
                              PONCE, PR 00717
             TEL. (787) 439-8382 • (787) 367-9570 •FAX: NO TIENE




                                                                                  35
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                       21/09/2020
         Case 3:21-cv-01103       08:59:14
                                  08:59:14
                              Document  1-1 pm
                                            pm Entrada
                                                Entrada
                                             Filed      Núm.
                                                        Núm.Page
                                                   03/05/21  3Página
                                                              Página 36
                                                                 36 of3639
                                                                         de
                                                                          de39
                                                                             39




102.   La Co-Demandante Nilda J Acosta Montalvo es residente de Puerto Rico,

       utilizó medicamentos hechos a base de ranitidine con y sin prescripción

       vendidos en Puerto Rico de aproximadamente de 1994 a marzo de 2019 y

       recibió diagnóstico de cáncer de intestino delgado y parte del grueso en agosto

       de 2019; y cáncer de matriz en el año 2018 (sarcoma). A continuación, su

       dirección física y postal, así como número de teléfono:

                      NILDA J ACOSTA MONTALVO
                     SABANA GRANDE APARTMENTS
            EDIFICIO B APARTAMENTO 201, CALLE 25 DE JULIO
                       SABANA GRANDE, PR 00637
                   TEL. (787) 518-8739 • FAX: NO TIENE


103.   El Co-Demandante Víctor D. Pérez Vázquez es residente de Puerto Rico,

       utilizó medicamentos hechos a base de ranitidine con y sin prescripción

       vendidos en Puerto Rico de aproximadamente de 2001 a marzo de 2020 y

       recibió diagnóstico de cáncer de vejiga y próstata en de 2016. A continuación,

       su dirección física y postal, así como número de teléfono:

                         VÍCTOR D. PÉREZ VÁZQUEZ
                                URB SABANERA
                       CAMINO DE LAS POMAROSAS 166
                                CIDRA, PR 00739
                      TEL. (787) 900-7895 • FAX: NO TIENE


104.   El Co-Demandante Wilfredo Casiano es residente de Puerto Rico, utilizó

       medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

       Puerto Rico de aproximadamente de desde 2008 hasta abril de 2020 y recibió

       diagnóstico de cáncer de tiroide en febrero de 2015. A continuación, su

       dirección física y postal, así como número de teléfono:

                             WILFREDO CASIANO
                              URB SAN ANTONIO
                                   CASA # E-1
                               COAMO, PR 00769
                      TEL. (787) 329-0755 • FAX: NO TIENE




                                                                                   36
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                       21/09/2020
         Case 3:21-cv-01103       08:59:14
                                  08:59:14
                              Document  1-1 pm
                                            pm Entrada
                                                Entrada
                                             Filed      Núm.
                                                        Núm.Page
                                                   03/05/21  3Página
                                                              Página 37
                                                                 37 of3739
                                                                         de
                                                                          de39
                                                                             39




105.   La Co-Demandante Yolanda Claudio es residente de Puerto Rico, utilizó

       medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

       Puerto Rico de aproximadamente el año 2009 a abril de 2020 y recibió

       diagnóstico de cáncer de tiroide en enero de 2017. A continuación, su

       dirección física y postal, así como número de teléfono:

                             YOLANDA CLAUDIO
                            CALLE LEDESMA #958
                               BARRIO OBRERO
                              ARECIBO, PR 00612
                     TEL. (787) 815-0658 • FAX: NO TIENE
106.   La Co-Demandante Yadira Delgado es residente de Puerto Rico, utilizó

       medicamentos hechos a base de ranitidine con y sin prescripción vendidos en

       Puerto Rico de aproximadamente de enero de 2008 a abril de 2020 y recibió

       diagnóstico de cáncer de vejiga en abril de 2015. A continuación, su dirección

       física y postal, así como número de teléfono:

                             YADIRA DELGADO
                    PARCELAS EL TUQUE #831 INTERIOR
                           CALLE ELIAS BARBOSA
                            PONCE, PR 00728-4735
                     TEL. (787) 527-5979 • FAX: NO TIENE


107.   Las Co-Demandantes Ana B Castro Rodríguez y María Castro Rodríguez

       presentan esta acción en representación de hermanas y únicas herederas de

       Esther R. Castro Rodríguez utilizó medicamentos hechos a base de ranitidine

       con y sin prescripción vendidos en Puerto Rico de aproximadamente desde el

       año 1998 hasta su muerte el 13 de julio de 2018 a causa de cáncer etapa 4

       (metástasis). A continuación, su dirección física y postal, así como número de

       teléfono:

                        ANA B CASTRO RODRÍGUEZ
                                   BOX 1329
                       RES VILLA MAR EDIF C, APT 63
                            AGUADILLA, PR 00605
                     TEL. (787) 431-9047 • FAX: NO TIENE

                         MARÍA CASTRO RODRÍGUEZ,

                                                                                  37
       SJ2020CV04933
       SJ2020CV04933   21/09/2020
                       21/09/2020
         Case 3:21-cv-01103       08:59:14
                                  08:59:14
                              Document  1-1 pm
                                            pm Entrada
                                                Entrada
                                             Filed      Núm.
                                                        Núm.Page
                                                   03/05/21  3Página
                                                              Página 38
                                                                 38 of3839
                                                                         de
                                                                          de39
                                                                             39




                                 39 WILLARD ST
                              CHELSEA, MA 02150
                      TEL. (617) 416-5212 • FAX: NO TIENE
108.   La Co-Demandante María de los Ángeles Vega Oliveras es residente de

       Puerto Rico, y presenta esta acción en representación de su madre, quien en

       vida utilizó medicamentos hechos a base de ranitidine con y sin prescripción

       vendidos en Puerto Rico de aproximadamente de agosto de 2007 a septiembre

       de 2017 y recibió diagnóstico de cáncer de cerebro (neoplasma) en abril de

       2017. A continuación, su dirección física y postal, así como número de

       teléfono:

                   MARÍA DE LOS ÁNGELES VEGA OLIVERAS.
                         URB. ESTANCIAS YIDOMAR
                             CALLE VENUS W-27
                              YAUCO, PR 00698
                     TEL. (939) 208-7287 • FAX: NO TIENE


109.   Los defectos en los productos de ranitidine fueron la causa legal y sustancial

       del diagnostico de cáncer y los daños sufridos por la parte demandante

       resultantes de dicho diagnóstico.

110.   Los defectos en los productos de ranitidine fueron la causa próxima y

       previsible de los daños sufridos por la parte demandante, que incluye dolor

       permanente, sufrimiento, incapacidad, pérdida del disfrute de la vida, pérdida

       de ingresos, gastos médicos y en los propios medicamentos y en algunos

       casos, hasta la muerte.

POR TODO LO CUAL, la parte demandante solicita que todos los demandados

sean hallados responsables, de manera solidaria, al pago de daños compensatorios

por los daños físicos, emocionales y económicos sufridos asociados a la experiencia

de vivir con cáncer en la medida máxima que lo permita la ley, así como el pago de

costas, gastos de litigio y honorarios de abogado.


   RESPETUOSAMENTE SOMETIDO.


                                                                                   38
 SJ2020CV04933
 SJ2020CV04933   21/09/2020
                 21/09/2020
   Case 3:21-cv-01103       08:59:14
                            08:59:14
                        Document  1-1 pm
                                      pm Entrada
                                          Entrada
                                       Filed      Núm.
                                                  Núm.Page
                                             03/05/21  3Página
                                                        Página 39
                                                           39 of3939
                                                                   de
                                                                    de39
                                                                       39




 En San Juan, Puerto Rico, hoy lunes 21 de septiembre de 2020.

f/Zuleika Castro De Jesús               f/José Carlos Vélez Colón
Lic. Zuleika Castro De Jesús            Lic. José C. Vélez Colon
PR Bar No.: RUA-21258                   RUA 18913
FL Bar No.: 1022294                     Condominio Midtown
D'Jesus Law Offices                     421 Ave Muñoz Rivera
1969 S. Alafaya Trail #379              Penthhouse #1009
Orlando, FL 32828-8732                  San Juan, PR 00918
zcastro@djesuslaw.com                   jvelez@velezlawgroup.com
T.: (407) 267-7130                      Teléfono: (787) 599-9003
Fax: N/A                                Fax: N/A




                                                                            39
